EXHIBIT 10.1

SELECTED DEALER AGREEMENT


Ameriprise Financial Services, Inc.
369 Ameriprise Financial Center
Minneapolis, MN 55474


Ladies and Gentlemen:
Each of Griffin Capital Essential Asset REIT II, Inc., a Maryland corporation
(the “Company”), Griffin Capital Securities, Inc., a Delaware Corporation (the
“Dealer Manager”), Griffin Capital Essential Asset Advisor II, LLC, a Delaware
limited liability company (the “Advisor”), and Griffin Capital Corporation, a
Delaware limited partnership (the “Sponsor”) hereby confirms its agreement with
Ameriprise Financial Services, Inc., a Delaware corporation and a member in good
standing with the Financial Industry Regulatory Authority (“FINRA”)
(“Ameriprise”), as follows:
1.    Introduction. This Selected Dealer Agreement (the “Agreement”) sets forth
the understandings and agreements among the parties whereby Ameriprise will
offer and sell on a best efforts basis for the account of the Company class A
shares of common stock (the “Common Stock”), par value $.001 per share (each a
“Share,” and collectively, the “Shares”), of the Company registered pursuant to
the Registration Statement (as defined below) at the per share price set forth
in the Registration Statement from time to time (subject to certain volume and
other discounts described therein) (the “Offering”), which Offering includes
Shares being offered pursuant to the Company’s Distribution Reinvestment Plan
(the “DRP”). The Shares are more fully described in the Registration Statement
defined below.


Ameriprise is hereby invited to act as a selected dealer for the Offering,
subject to the other terms and conditions set forth below.


2.    Representations and Warranties of the Company, the Dealer Manager, the
Advisor and the Sponsor.


The Company, the Dealer Manager, the Advisor and the Sponsor (collectively, the
“Issuer Entities”), jointly and severally, represent, warrant and covenant with
Ameriprise for Ameriprise’s benefit that, as of the date hereof and at all times
during the term of this Agreement:
(a)Registration Statement and Prospectus. The Company has filed with the
Securities and Exchange
Commission (the “Commission”) an effective registration statement on Form S-11
(File No. 333-194280), for the registration of up to $2,200,000,000 in Shares
under the Securities Act of 1933, as amended (the “Securities Act”) and the
regulations thereunder (the “Regulations”). The registration statement, as
amended, and the prospectus, as amended or supplemented, on file with the
Commission at the Effective Date (as defined below) of the registration
statement (including financial statements, exhibits and all other documents
related thereto filed as a part thereof or incorporated therein), and any
registration statement filed under Rule 462(b) of the Securities Act, are
respectively hereinafter referred to as the “Registration Statement” and the
“Prospectus,” except that if the Registration Statement is amended by a
post-effective amendment, the term “Registration Statement” shall, from and
after the declaration of effectiveness of such post-effective amendment, refer
to the Registration Statement as so amended and the term “Prospectus” shall
refer to the Prospectus as so amended or supplemented to date, and if any
Prospectus filed by the Company pursuant to Rule 424(b) or 424(c) of the
Regulations shall differ from the Prospectus on file at the time the
Registration Statement or any post-effective amendment shall become effective,
the term “Prospectus” shall refer to the Prospectus filed pursuant to either
Rule 424(b) or 424(c) from and after the date on which it shall have been filed
with the Commission. Further, if a separate prospectus is filed as part of a
Registration Statement and becomes effective with respect solely to the DRP, the
term “Prospectus” shall refer to such Prospectus from and after the declaration
of effectiveness of the same, as such prospectus may be amended or supplemented
from time to time.


(b)Compliance with the Securities Act. The Registration Statement has been
prepared and filed by the Company and has been declared effective by the
Commission and is effective in the states and jurisdictions indicated in the
Blue Sky Memorandum (defined in Section 4(d) herein), as updated from time to
time pursuant to the terms of Section 4(d). Neither the Commission nor any such
state securities authority has issued any order preventing or suspending the use
of any Prospectus filed with the Registration Statement or any amendments or
supplements thereto and no proceedings for that purpose have been instituted, or
to the Company’s knowledge, are threatened or contemplated by the Commission or
by any of the state securities authorities. At the time the Registration
Statement first became effective (the “Effective Date”) and at the time that any
post-effective amendments thereto or any additional registration statement filed
under Rule 462(b) of the Securities Act becomes effective, the Registration
Statement or any amendment thereto (1) complied, or will comply, as to form in
all material respects with the requirements of the Securities Act and the
Regulations and (2) did not or will not contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein not misleading. When the Prospectus or any amendment or

1

--------------------------------------------------------------------------------




supplement thereto is filed with the Commission pursuant to Rule 424(b) or
424(c) of the Regulations and at all times subsequent thereto through the date
on which the Offering is terminated (“Termination Date”), the Prospectus will
comply in all material respects with the requirements of the Securities Act and
the Regulations, and will not include any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. Any Prospectus delivered to Ameriprise will be identical
to the electronically transmitted copies thereof filed with the Commission
pursuant to EDGAR, except to the extent permitted by Regulation S-T.


(c)The Company. The Company has been duly incorporated and validly exists as a
corporation in good standing under the laws of the State of Maryland with full
power and authority to conduct the business in which it is engaged as described
in the Prospectus, including without limitation to acquire properties as more
fully described in the Prospectus, including land and buildings, as well as
properties upon which properties are to be constructed for the Company or to be
owned by the Company (the “Properties”) or make loans, or other permitted
investments as referred to in the Prospectus. The Company and each of its
subsidiaries is duly qualified to do business as a foreign corporation, limited
liability company or limited partnership, as applicable, and is in good standing
in each other jurisdiction in which it owns or leases property of a nature, or
transacts business of a type that would make such qualification necessary except
where the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
The term “Material Adverse Effect” means a material adverse effect on, or
material adverse change in, the general affairs, business, prospects,
properties, operations, condition (financial or otherwise) or results of
operations of the Company and its subsidiaries, taken as a whole, whether or not
arising in the ordinary course of business.


(d)The Shares. The Shares, when issued, will be duly and validly issued, and
upon payment therefor, will be fully paid and non-assessable and will conform in
all material respects to the description thereof contained in the Prospectus; no
holder thereof will be subject to personal liability for the obligations of the
Company solely by reason of being such a holder; such Shares are not subject to
the preemptive rights of any stockholder of the Company; and all corporate
action required to be taken for the authorization, issuance and sale of such
Shares has been validly and sufficiently taken. All shares of the Company’s
issued and outstanding capital stock have been duly authorized and validly
issued and are fully paid and non‑assessable; none of the outstanding shares of
capital stock of the Company were issued in violation of the preemptive or other
similar rights of any stockholder of the Company.


(e)Capitalization. The authorized capital stock of the Company conforms in all
material respects to the description thereof contained in the Prospectus under
the caption “Description of Capital Stock.” Except as disclosed in the
Prospectus: no shares of Common Stock have been or are to be reserved for any
purpose; there are no outstanding securities convertible into or exchangeable
for any shares of Common Stock; and there are no outstanding options, rights
(preemptive or otherwise) or warrants to purchase or subscribe for shares of
Common Stock or any other securities of the Company.


(f)Violations. No Issuer Entity or any respective subsidiary thereof is (i) in
violation of its charter or bylaws, its partnership agreement, declaration of
trust or trust agreement, or limited liability company agreement (or other
similar agreement), as the case may be; (ii) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which such Issuer Entity is a party or
by which any of them may be bound or to which any of the respective properties
or assets of such Issuer Entity is subject (collectively, “Agreements and
Instruments”); or (iii) in violation of any law, order, rule or regulation,
writ, injunction or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any of its
property except in the case of clauses (ii) and (iii), where such conflict,
breach, violation or default would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance by each Issuer Entity, as applicable, of this
Agreement, that certain Dealer Manager Agreement between the Dealer Manager and
the Company (the “Dealer Manager Agreement”), the Selected Dealer Agreements
between the Dealer Manager and, with the exception of Ameriprise, each of the
selected dealers soliciting subscriptions for shares of the Company’s common
stock pursuant to the Offering (collectively, the “Selected Dealer Agreements”)
and the Advisory Agreement between the Company and the Advisor (as amended, the
“Advisory Agreement”) and the consummation of the transactions contemplated
herein and therein (including the issuance and sale of the Shares and the use of
the proceeds from the sale of the Shares as described in the Prospectus under
the caption “Estimated Use of Proceeds”) and compliance by the Issuer Entities
with their obligations hereunder and thereunder do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, default or Repayment Event (as defined below) under
any of the Agreements and Instruments, or result in the creation or imposition
of any Lien (as defined below) upon any property or assets of any Issuer Entity
or any respective subsidiary thereof (except for such conflicts, breaches,
defaults or Repayment Events or Liens that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect) nor will
such action result in any violation of the provisions of the charter or bylaws
(or similar document) of any Issuer Entity or any respective subsidiary thereof;
or any applicable law, rule, regulation, or governmental or court judgment,
order, writ or decree of any government, governmental instrumentality or

2

--------------------------------------------------------------------------------




court, domestic or foreign, having jurisdiction over the Issuer Entities or any
of their properties, except for such violations that would not reasonably be
expected to have a Material Adverse Effect. As used herein, a “Repayment Event”
means any event or condition which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by an Issuer Entity or any respective subsidiary thereof.
“Lien” means any mortgage, deed of trust, lien, pledge, encumbrance, charge or
security interest in or on any asset.


(g)Financial Statements. The consolidated financial statements of the Company
and the financial statements of each entity acquired by the Company (each, an
“Acquired Entity”) including the schedules and notes thereto, which have been
filed or incorporated by reference as part of the Registration Statement and
those included in the Prospectus present fairly in all material respects the
financial position of the Company, its consolidated subsidiaries and each such
Acquired Entity, as applicable, as of the date indicated and the results of its
operations, stockholders’ equity and cash flows of the Company, and its
consolidated subsidiaries and each such Acquired Entity, as applicable, for the
periods specified; said financial statements have been prepared in conformity
with U.S. generally accepted accounting principles applied on a consistent basis
or, if such entity is a foreign entity, such other accounting principles
applicable to such foreign entity, (except as may be expressly stated in the
related notes thereto) and comply with the requirements of Regulation S-X
promulgated by the Commission. Ernst & Young LLP, or such other independent
accounting firm that the Company may engage from time to time, whose report is
filed with the Commission as a part of the Registration Statement, is, with
respect to the Company and its subsidiaries, an independent accounting firm as
required by the Securities Act and the Regulations, and at the time such report
is filed, is registered with the Public Company Accounting Oversight Board. The
selected financial data and the summary financial information included in the
Prospectus present fairly the information shown therein and have been compiled
on a basis consistent with that of the audited financial statements included in
the Registration Statement. The pro forma financial statements and the related
notes thereto included in the Registration Statement and the Prospectus present
fairly the information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. All disclosures contained in the Registration
Statement or the Prospectus, or incorporated by reference therein, regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply in all material respects with Regulation G
of the Securities Exchange Act of 1934 (the “Exchange Act”) and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable.


(h)Prior Performance Tables. The prior performance tables of the Company's
affiliates and other entities, including the schedules and notes thereto, filed
as part of the Registration Statement and those included in the Prospectus under
the heading(s) “Prior Performance Tables” (the “Prior Performance Tables”)
present fairly in all material respects the financial information required by
the Commission’s Industry Guide 5. Except as disclosed in the Prospectus, the
Prior Performance Tables have been prepared in conformity with U.S. generally
accepted accounting principles applied on a consistent basis to the extent
required by the Commission’s Industry Guide 5 and comply with the requirements
of Regulation S-X promulgated by the Commission, to the extent applicable. All
disclosures in the Prior Performance Tables regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K of the Securities Act, to the extent
applicable.


(i)No Subsequent Material Events. Since the respective dates as of which
information is given in the Registration Statement and the Prospectus, except as
may otherwise be stated in or contemplated by the Registration Statement and the
Prospectus, (a) there has not been any Material Adverse Effect, (b) there have
not been any material transactions entered into by the Company except in the
ordinary course of business, (c) there has not been any material increase in the
long-term indebtedness of the Company and (d) except for regular distributions
on the Common Stock paid in cash or reinvested in DRP Shares, there has been no
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.


(j)Investment Company Act. The Company is not, will not become by virtue of the
transactions contemplated by this Agreement and the application of the net
proceeds therefrom as contemplated in the Prospectus, and does not intend to
conduct its business so as to be, an “investment company” as that term is
defined in the Investment Company Act of 1940, as amended and the rules and
regulations thereunder, and it will exercise reasonable diligence to ensure that
it does not become an “investment company” within the meaning of the Investment
Company Act of 1940.


(k)Authorization of Agreements. This Agreement, the Dealer Manager Agreement,
the Selected Dealer Agreements and the Advisory Agreement between the Company,
the Dealer Manager, and the Advisor, as applicable, have been duly and validly
authorized, executed and delivered by the Company, the Dealer Manager, and the
Advisor, as applicable, and constitute valid, binding and enforceable agreements
of the Company, the Dealer Manager, and the Advisor, as applicable, except to
the extent that (i) enforceability may be limited by (x) the effect of
bankruptcy, insolvency or other similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally; or (y) the effect of general
principles or equity; or (ii) the enforceability of the indemnity

3

--------------------------------------------------------------------------------




and/or contribution provisions contained in the Dealer Manager Agreement, the
Selected Dealer Agreements, the Advisory Agreement, and Section 8 of this
Agreement, as applicable, may be limited under applicable securities laws and/or
the Statement of Policy Regarding Real Estate Investment Trusts, as reviewed and
adopted by membership of the North American Securities Administrators
Association (the “NASAA Guidelines”).


(l)The Advisor. The Advisor has been duly formed and validly exists as a limited
liability company in good standing under the laws of the State of Delaware with
full power and authority to conduct the business in which it is engaged as
described in the Prospectus. The Advisor is duly qualified to do business as a
foreign limited liability company and is in good standing in each other
jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary, except where
the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(m)The Dealer Manager. The Dealer Manager has been duly incorporated and validly
exists as a corporation in good standing under the laws of the State of
California with full power and authority to conduct the business in which it is
engaged as described in the Prospectus. The Dealer Manager is duly qualified to
do business as a foreign corporation and is in good standing in each other
jurisdiction in which it owns or leases property of a nature, or transacts
business of a type, that would make such qualification necessary except where
the failure to be so qualified or in good standing could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(n)The Sponsor. The Sponsor has been duly formed and validly exists as a
corporation in good standing under the laws of the State of California with full
power and authority to conduct the business in which it is engaged as described
in the Prospectus. The Sponsor is duly qualified to do business as a foreign
corporation and is in good standing in each other jurisdiction in which it owns
or leases property of a nature, or transacts business of a type, that would make
such qualification necessary except where the failure to be so qualified or in
good standing could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


(o)Description of Agreements. The Company is not a party to or bound by any
contract or other instrument of a character required to be described in the
Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described and filed as required.


(p)Qualification as a Real Estate Investment Trust. The Company intends to
satisfy the requirements of the Internal Revenue Code of 1986 as amended (the
“Code”) for qualification and taxation of the Company as a real estate
investment trust. Commencing with its taxable year ending December 31, 2013, the
Company has been organized in conformity with the requirements for qualification
as a real estate investment trust under the Code and its actual and proposed
method of operation as described in the Prospectus will enable it to meet the
requirements for qualification and taxation as a real estate investment trust
under the Code commencing with its taxable year ending December 31, 2015.


(q)Gramm-Leach-Bliley Act and USA Patriot Act. The Company complies in all
material respects with applicable privacy provisions of the Gramm-Leach-Bliley
Act and applicable provisions of the USA Patriot Act.


(r)Sales Material. All advertising and supplemental sales literature prepared or
approved by the Company or any of its affiliates (whether designated solely for
broker-dealer use or otherwise) to be used or delivered by the Company or any of
its affiliates or Ameriprise in connection with the Offering of the Shares will
not contain an untrue statement of material fact or omit to state a material
fact required to be stated therein, in light of the circumstances under which
they were made and when read in conjunction with the Prospectus, not misleading.
Furthermore, all such advertising and supplemental sales literature has, or will
have, received all required regulatory approval, which may include but is not
limited to, the approval of the Commission, FINRA and state securities agencies,
as applicable.


(s)Good Standing of Subsidiaries. Each “significant subsidiary” of the Company
(as such term is defined in Rule 1-02 of Regulation S-X) and each other entity
in which the Company holds a direct or indirect ownership interest that is
material to the Company (each a “Subsidiary” and, collectively, the
“Subsidiaries”) has been duly organized or formed and is validly existing as a
corporation, partnership, limited liability company or similar entity in good
standing under the laws of the jurisdiction of its incorporation, has power and
authority to own, lease and operate its properties and to conduct its business
as described in the Prospectus and is duly qualified to transact business and is
in good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure to be so qualified would not reasonably be
expected to have a Material Adverse Effect. Except as otherwise disclosed in the
Registration Statement, all of the issued and outstanding equity securities of
each such Subsidiary has been duly authorized and validly issued, is fully paid
and non‑assessable and is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim or equity other than such Liens,
claims or equities that, individually or in the aggregate, would not reasonably
be expected to have

4

--------------------------------------------------------------------------------




a Material Adverse Effect. None of the outstanding shares of capital stock of
any Subsidiary was issued in violation of the preemptive or similar rights of
any stockholder of such Subsidiary. The only direct subsidiaries of the Company
as of the date of the Registration Statement or the most recent amendment to the
Registration Statement, as applicable, are the subsidiaries listed on Exhibit 21
to the Registration Statement or such amendment to the Registration Statement.


(t)No Pending Action. Except as disclosed in the Registration Statement, there
is no action, suit or proceeding pending, or, to the knowledge of the Company,
threatened or contemplated before or by any arbitrator, court or other
government body, domestic or foreign, against or affecting any Issuer Entity or
any respective subsidiary thereof which is required to be disclosed in the
Registration Statement (other than as disclosed therein), or which would
reasonably be expected to result in a Material Adverse Effect, or which would
reasonably be expected to materially and adversely affect the properties or
assets thereof or the consummation of the transactions contemplated by this
Agreement. The aggregate of all pending legal or governmental proceedings to
which any Issuer Entity or any respective subsidiary thereof is a party or of
which any of their respective properties or assets is the subject which are not
described in the Registration Statement, including ordinary routine litigation
incidental to the business, would not reasonably be expected to result in a
Material Adverse Effect or materially adversely affect other properties or
assets of any Issuer Entity or any respective subsidiary thereof.


(u)Possession of Intellectual Property. The Company and its subsidiaries own or
possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.


(v)Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any court or
governmental authority or agency is necessary or required for the performance by
the Company of its obligations under this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements, and the Advisory Agreement in
connection with the offering, issuance or sale of the Shares or the consummation
of the other transactions contemplated by this Agreement, the Dealer Manager
Agreement, the Selected Dealer Agreements and the Advisory Agreement, except for
such as are specifically set forth in this Agreement and for such as have been
already made or obtained under the Securities Act, the Exchange Act, the rules
of FINRA, including NASD rules, or as may be required under the securities laws
of the states and jurisdictions indicated in the Blue Sky Memorandum (defined in
Section 4(d) of this Agreement), as updated from time to time.


(w)Possession of Licenses and Permits. The Company and its subsidiaries possess
such permits, licenses, approvals, consents and other authorizations issued by
the appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them, other than filings as
are required by the securities laws of certain jurisdictions in which the
Company intends to qualify the Shares for sale and such permits, licenses,
approvals, consents and other authorizations, the failure of which to possess,
would not reasonably be expected to have a Material Adverse Effect
(collectively, “Governmental Licenses”), and the Company and its subsidiaries
are in compliance in all material respects with the terms and conditions of all
such Governmental Licenses. All of the Governmental Licenses are valid and in
full force and effect and neither the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses.


(x)Partnership Agreements. Each of the partnership agreements, declarations of
trust or trust agreements, limited liability company agreements (or other
similar agreements) and, if applicable, joint venture agreements to which the
Company or any of its subsidiaries is a party has been duly authorized, executed
and delivered by the Company or the relevant subsidiary, as the case may be, and
constitutes the valid and binding agreement of the Company or such subsidiary,
as the case may be, enforceable in accordance with its terms, except as (i) the
enforcement thereof may be limited by (A) the effect of bankruptcy, insolvency
or other similar laws now or hereafter in effect relating to or affecting
creditors’ rights generally or (B) the effect of general principles of equity,
or (ii) the enforcement of the indemnity and/or contribution provisions
contained in such agreements may be limited under applicable securities laws
and/or the NASAA Guidelines, and the execution, delivery and performance of such
agreements did not, at the time of execution and delivery, and does not
constitute a breach of or default under the charter or bylaws, partnership
agreement, declaration of trust or trust agreement, or limited liability company
agreement (or other similar agreement), as the case may be, of the Company or
any of its subsidiaries or any of the Agreements and Instruments or any law,
administrative regulation or administrative or court order or decree.



5

--------------------------------------------------------------------------------




(y)Properties. Except as otherwise disclosed in the Prospectus: (i) the Company
and its subsidiaries have good and insurable or good, valid and, with respect to
U.S. properties, insurable title (either in fee simple or pursuant to a valid
leasehold interest) to all properties and assets described in the Prospectus as
being owned or leased, as the case may be, by them and to all properties
reflected in the Company’s most recent consolidated financial statements
included in the Prospectus, and neither the Company nor any of its subsidiaries
has received notice of any claim that has been or may be asserted by anyone
adverse to the rights of the Company or any subsidiary with respect to any such
properties or assets (or any such lease) or affecting or questioning the rights
of the Company or any such subsidiary to the continued ownership, lease,
possession or occupancy of such property or assets, except for such claims that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (ii) there are no Liens, claims or restrictions on or
affecting the properties and assets of the Company or any of its subsidiaries
which would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; (iii) no person or entity, including, without
limitation, any tenant under any of the leases pursuant to which the Company or
any of its subsidiaries leases (as lessor) any of its properties (whether
directly or indirectly through other partnerships, limited liability companies,
business trusts, joint ventures or otherwise) has an option or right of first
refusal or any other right to purchase any of such properties, except for such
options, rights of first refusal or other rights to purchase which, individually
or in the aggregate, are not expected to have a Material Adverse Effect; (iv) to
the Company’s knowledge, each of the properties of the Company or any of its
subsidiaries has access to public rights of way, either directly or through
easements (insured easements with respect to U.S. properties), except where the
failure to have such access would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (v) to the Company’s
knowledge, each of the properties of the Company or any of its subsidiaries is
served by all public utilities necessary for the current operations on such
property in sufficient quantities for such operations, except where the failure
to have such public utilities could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (vi) to the knowledge
of the Company, each of the properties of the Company or any of its subsidiaries
complies with all applicable codes and zoning and subdivision laws and
regulations, except for such failures to comply which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
(vii) all of the leases under which the Company or any of its subsidiaries holds
or uses any real property or improvements or any equipment relating to such real
property or improvements are in full force and effect, except where the failure
to be in full force and effect could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries is in default in the payment of any amounts
due under any such leases or in any other default thereunder and the Company
knows of no event which, with the passage of time or the giving of notice or
both, could constitute a default under any such lease, except such defaults that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (viii) to the knowledge of the Company, there is no
pending or threatened condemnation, zoning change, or other proceeding or action
that could in any manner affect the size of, use of, improvements on,
construction on or access to the properties of the Company or any of its
subsidiaries, except such proceedings or actions that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
and (ix) neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any lessee of any of the real property or improvements of the
Company or any of its subsidiaries is in default in the payment of any amounts
due or in any other default under any of the leases pursuant to which the
Company or any of its subsidiaries leases (as lessor) any of its real property
or improvements (whether directly or indirectly through partnerships, limited
liability companies, joint ventures or otherwise), and the Company knows of no
event which, with the passage of time or the giving of notice or both, would
constitute such a default under any of such leases, except in each case such
defaults as could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


(z)Insurance. The Company and/or its subsidiaries have title insurance on all
U.S. real property and improvements described in the Prospectus as being owned
or leased under a ground lease, as the case may be, by them and to all U.S. real
property and improvements reflected in the Company’s most recent consolidated
financial statements included in the Prospectus in an amount at least equal to
the original purchase price paid to the sellers of such property, except as
otherwise disclosed in the Prospectus, and the Company or one of its
subsidiaries is entitled to all benefits of the insured thereunder. With respect
to all non-U.S. real property described in the Prospectus as being owned or
leased by the Company’s subsidiaries, each such subsidiary has received a title
opinion or title certificate or other customary evidence of title assurance, as
appropriate for the respective jurisdiction, showing good and indefeasible title
to such properties in fee simple or valid leasehold estate or its respective
equivalent, as the case may be, vested in the applicable subsidiary. Each
property described in the Prospectus is insured by special form coverage hazard
and casualty insurance carried by either the tenant or the Company and its
subsidiaries in amounts and on such terms as are customarily carried by owners
or lessors of properties similar to those owned by the Company and its
subsidiaries (in the markets in which the Company’s and subsidiaries’ respective
properties are located), and the Company and its subsidiaries carry
comprehensive general liability insurance and such other insurance as is
customarily carried by owners of properties similar to those owned by the
Company and its subsidiaries in amounts and on such terms as are customarily
carried by owners of properties similar to those owned by the Company and its
subsidiaries (in the markets in which the Company’s and its subsidiaries’
respective properties are located) and the Company or one of its subsidiaries is
named as an additional insured and/or loss payee, as applicable, on all policies
(except workers’ compensation) required under the leases for such properties.



6

--------------------------------------------------------------------------------




(aa)Environmental Matters. Except as otherwise disclosed in the Prospectus: (i)
all real property and improvements owned or leased by the Company or any of its
subsidiaries, including, without limitation, the Environment (as defined below)
associated with such real property and improvements, is free of any Contaminant
(as defined below) in violation of applicable Environmental Laws (as defined
below) except for such violations that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; (ii)
neither the Company, nor any of its subsidiaries has caused or suffered to exist
or occur any Release (as defined below) of any Contaminant into the Environment
in violation of any applicable Environmental Law, except for such violations
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect; (iii) neither the Company nor any of its subsidiaries
is aware of any notice from any governmental body claiming any violation of any
Environmental Laws or requiring or calling for any work, repairs, construction,
alterations, removal or remedial action or installation by the Company or any of
its subsidiaries on or in connection with such real property or improvements,
whether in connection with the presence of asbestos-containing materials or mold
in such properties or otherwise, except for any violations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or any such work, repairs, construction, alterations, removal or
remedial action or installation, if required or called for, which would not
result in the incurrence of liabilities by the Company, which, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, nor is the Company aware of any information which may serve as the basis
for any such notice that would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (iv) neither the Company nor any of
its subsidiaries has caused or suffered to exist or occur any environmental
condition on any of the properties or improvements of the Company or any of its
subsidiaries that could reasonably be expected to give rise to the imposition of
any Lien under any Environmental Laws except such Liens which, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; and (v) to the Company’s knowledge, no real property or improvements
owned or leased by the Company or any of its subsidiaries is being used or has
been used for manufacturing or for any other operations that involve or involved
the use, handling, transportation, storage, treatment or disposal of any
Contaminant, where such operations require or required permits or are or were
otherwise regulated pursuant to the Environmental Laws and where such permits
have not been or were not obtained or such regulations are not being or were not
complied with, except in all instances where any failure to obtain a permit or
comply with any regulation would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. “Contaminant” means
any pollutant, hazardous substance, toxic substance, hazardous waste, special
waste, petroleum or petroleum-derived substance or waste, asbestos or
asbestos-containing materials, PCBs, lead, pesticides or regulated radioactive
materials or any constituent of any such substance or waste, as identified or
regulated under any Environmental Law. “Environmental Laws” means the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
9601 et seq., the Resource Conservation and Recovery Act, 42 U.S.C. 6901, et
seq., the Clean Air Act, 42 U.S.C. 7401, et seq., the Clean Water Act, 33 U.S.C.
1251, et seq., the Toxic Substances Control Act, 15 U.S.C. 2601, et seq., the
Occupational Safety and Health Act, 29 U.S.C. 651, et seq., and all other
federal, state and local laws, ordinances, regulations, rules, orders, decisions
and permits, which are directed at the protection of human health or the
Environment. “Environment” means any surface water, drinking water, ground
water, land surface, subsurface strata, river sediment, buildings, structures,
and ambient air. “Release” means any spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping, or
disposing of any Contaminant into the Environment, including, without
limitation, the abandonment or discard of barrels, containers, tanks or other
receptacles containing or previously containing any Contaminant or any release,
emission or discharge as those terms are defined or used in any applicable
Environmental Law.


(bb)    Registration Rights. There are no persons, other than the Company, with
registration or other similar rights to have any securities registered pursuant
to the Registration Statement or otherwise registered by the Company under the
Securities Act, or included in the Offering contemplated hereby.


(cc)    Finders’ Fees. Neither the Company nor any affiliate thereof has
received or is entitled to receive, directly or indirectly, a finder’s fee or
similar fee from any person other than that as described in the Prospectus in
connection with the acquisition, or the commitment for the acquisition, of the
Properties by the Company.


(dd)     Taxes. The Company and each of its subsidiaries has filed all material
federal, state and foreign income tax returns and all other material tax returns
which have been required to be filed on or before the due date thereof (taking
into account all extensions of time to file) and all such tax returns are
correct and complete in all material respects. The Company has paid or provided
for the payment of all taxes reflected on its tax returns and all assessments
received by the Company and each of its subsidiaries to the extent that such
taxes or assessments have become due, except where the Company is contesting
such assessments in good faith and except for such taxes and assessments of
immaterial amounts, the failure of which to pay would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. There
are no audits, deficiencies or assessments pending against the Company or its
subsidiaries relating to income taxes, except where the Company is contesting
such audit, deficiency or assessments in good faith.


(ee)    Internal Controls. The Company was not required to evaluate its internal
control over financial reporting (as such term is defined in Rule 13a-15(f) of
the Exchange Act) for the years ended December 31, 2012 and December 31, 2013
due

7

--------------------------------------------------------------------------------




to a transition period established by the rules of the Commission for newly
public companies. Commencing 2014, the Company will maintain a system of
internal controls over financial reporting (as such term is defined in Rule
13a-15(f) of the Exchange Act ) that complies with the requirements of the
Exchange Act and that has been designed by the Company’s principal executive
officer and principal financial officer, or under their supervision, to provide
reasonable assurances regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles. Further, the Company will complete an
evaluation of its internal control over financial reporting during 2014 and will
include a report on this evaluation in the Form 10-K for the year ending
December 31, 2014. The Company is not aware of any material weaknesses in its
internal control over financial reporting. Since the date of the latest audited
financial statements included or incorporated by reference in the Registration
Statement, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.


(ff)    Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company and its subsidiaries is made known to the
Company’s principal executive officer and principal financial officer by others
within those entities; and such disclosure controls and procedures are effective
as of December 31, 2014.


(gg)    Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.


(hh)    No Fiduciary Duty. Each Issuer Entity acknowledges and agrees that
Ameriprise is acting solely in the capacity of an arm’s length contractual
counterparty to it with respect to the Offering of the Shares (including in
connection with determining the terms of the Offering) and not as a financial
advisor or a fiduciary to, or an agent of, such Issuer Entity or any other
person. Additionally, Ameriprise is not advising the Issuer Entities or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. Each of the Issuer Entities shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and Ameriprise shall have no responsibility or liability to the Issuer Entities
with respect thereto. Any review by Ameriprise of the Issuer Entities, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of Ameriprise and shall not be on
behalf of the Issuer Entities.


(ii)    Dealer Manager and Advisor Insurance. Each of the Dealer Manager and the
Advisor are insured by insurers of recognized financial responsibility against
such losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged and which each of them deems adequate. All
policies of insurance insuring the Dealer Manager and the Advisor or each of
their respective businesses, assets, employees, officers and trustees, including
their respective errors and omissions insurance policies, are in full force and
effect and the Dealer Manager and the Advisor are in compliance with the terms
of their respective policies in all material respects. There are no claims by
the Dealer Manager or the Advisor under any such policy as to which any
insurance company is denying liability or defending under a reservation of
rights clause. Neither the Dealer Manager nor the Advisor has been refused any
insurance coverage sought or applied for. Neither the Dealer Manager nor the
Advisor has reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain new insurance
coverage to replace the existing insurance coverage in amounts and on such terms
as it deems necessary to continue its business at a cost that would not have a
material adverse effect on, or material adverse change in, the general affairs,
business, operations, condition (financial or otherwise) or results of
operations of the Dealer Manager and the Advisor, taken as a whole, whether or
not arising in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement and the Prospectus and provided,
that, such insurance coverage is available to the Dealer Manager and the Advisor
on commercially reasonable terms.


(jj)    Financial Resources. Each of the Dealer Manager and the Advisor have the
financial resources available to it that it deems necessary for the performance
of its services and obligations as contemplated in the Registration Statement,
the Prospectus and under this Agreement, the Dealer Manager Agreement, and the
Advisory Agreement.


(kk)    Transactions effectuated by the Advisor are executed in accordance with
its management’s general or specific authorization under the Advisory Agreement,
and access by the Advisor to the Company’s assets is permitted only in
accordance with its management’s general or specific authorization under the
Advisory Agreement.


(ll)    Valuation: General. The Company’s Board of Directors shall value its
shares consistent with FINRA requirements and this Section 2(ll), and shall
disclose such value in the Registration Statement, Form 10-K, Form 10-Q and/or
in

8

--------------------------------------------------------------------------------




a Form 8-K (collectively referred to as “SEC Disclosure Documents”) filed with
the Commission and in the Annual Report sent to investors in accordance with
regulatory requirements. At a minimum, the Company shall provide a per share
value based on the fair value of the Company’s assets less liabilities under
market conditions existing as of the date of valuation, referred to as Net Asset
Value (“NAV”), and assuming the allocation of the resulting NAV among the
Company’s common shareholders, to arrive at a Net Asset Value Per Share (“Per
Share NAV”). Notwithstanding that generally accepted accounting principles of
the Financial Accounting Standards Board (“GAAP”) generally require the fair
value of real estate to reflect the price received to sell an asset in an
orderly transaction between market participants at the measurement date and not
on an ongoing basis, the NAV shall be determined in a manner consistent with the
methods and principles used to determine fair value under GAAP, primarily as set
forth in ASC 820, and the international financial reporting standards of the
International Accounting Standards Board (as applicable), and consistent with
the methodology set forth in Exhibit B to this Agreement. The Board of Directors
of the Company will be responsible for oversight of the valuation process
(“Valuation Committee”), subject to the final approval of the Company’s Board.


Independent Valuation Firm. The Company, with the approval of the Board, shall
engage one or more independent third-party firms (each an “Independent Valuation
Firm” and collectively, the “Independent Valuation Firms”) for valuation
purposes, provided, however, the Company will discuss in advance with and
thereafter notify Ameriprise in writing prior to the engagement of an
Independent Valuation Firm. However, for the avoidance of doubt, the engagement
of the Independent Valuation Firm shall be the sole responsibility of the
Company and the Company shall have the sole discretion to select the Independent
Valuation Firms to perform the valuation.


Independent Valuations. The initial independent valuation by the Independent
Valuation Firm shall be determined at the earlier of (i) the commencement by the
Company of a follow-on public offering, if any, or (ii) the earlier of (a) the
end of the calendar quarter in which the Company’s initial offering closes, or
(b) the end of the calendar quarter that is two years after the effective date
of the Company’s initial public offering; provided, that, the initial valuation
by the Independent Valuation Firm shall be provided in accordance with such
other timing as the SEC may require or which may be necessary for Ameriprise to
comply with FINRA requirements. The disclosure date of the valuation shall be no
more than forty-five (45) days after the valuation is determined. Thereafter,
the Company shall have an Independent Valuation Firm perform a valuation no less
frequently than every other year (i.e. the Independent Valuation Firm shall
conduct an independent valuation at least every two (2) years).


As part of each valuation performed, the Independent Valuation Firm shall obtain
a new appraisal, utilizing recognized industry standards prescribed by the
Uniform Standards of Professional Appraisal Practice (“USPAP”) or the similar
industry standard for the country where the property appraisal is conducted, of
each of the real estate properties and assign a discrete value for each such
property pursuant to the methodology set forth in Exhibit B. All appraisals
shall be conducted by appraisers possessing a Member Appraisal Institute (“MAI”)
or similar designation or, for international appraisals, a public certified
expert for real estate valuations, qualified to perform and oversee the
appraisal work of the scope and nature described on Exhibit B. All appraisals
shall be conducted on the basis of the discounted cash flow approach, the income
capitalization approach, the sales comparison approach, the cost approach, using
whichever approaches and timing assumptions as are deemed the most appropriate
by the Independent Valuation Firm based on the highest and best use of the
properties being appraised, which method(s) shall be disclosed in the Company’s
SEC Disclosure Documents.


Interim Valuations. In each year between required independent valuations, the
Board of Directors shall, at its option, either (i) engage an Independent
Valuation Firm to conduct an independent valuation in accordance with the
procedures set forth under “Independent Valuations” above; or (ii) provide a
valuation, which is reviewed and confirmed by the Independent Valuation Firm
(“Interim Valuation”). With respect to an Interim Valuation, the role of the
Independent Valuation Firm shall include a review and confirmation of each of
the following items relating to the Interim Valuation:


•
the reasonableness of the valuation process and methodology and conformity with
real estate industry standards and practices relating to valuations;

•
the reasonableness of the assumptions and data used in connection with the
valuation of each real estate investment, including but not limited to rental
rates, tenant improvements and concessions, lease renewal and option exercise
probabilities, revenue and expense growth rates, going-in and residual
capitalization rates, discount rates, and other assumptions and data deemed
material to the valuation; and

•
the reasonableness of the final real estate investment valuation assigned by the
Company’s Board of Directors.



Reports. For all valuations, the Company will obtain from the Independent
Valuation Firm a written report, which shall set forth a summary analysis of the
Independent Valuation Firm’s process and methodology undertaken in the
valuation, a description of the scope of the reviews performed and any
limitations thereto, the data and assumptions used for the review, the
applicable industry standards used for the valuation, any other matters related
to the valuation analysis and a conclusion as to a reasonable range of NAV and
Per Share NAV.



9

--------------------------------------------------------------------------------




Upon the issuance of the Independent Valuation Firm’s report to the Company, as
part of Ameriprise’s on-going due diligence review of the Company, the Company
will promptly notify Ameriprise and thereafter, subject to Ameriprise’s
execution and delivery to the Company and the Independent Valuation Firm of an
access and confidentiality agreement, substantially consistent with the form
attached hereto as Exhibit C, provide Ameriprise with access to and reasonable
time to review supporting materials related to the Independent Valuation report,
which includes, but may not be limited to, the data and assumptions used for the
review and the appraisals of each of the real estate properties.


For the avoidance of doubt, the final determination of NAV and Per Share NAV
shall be the sole responsibility of the Company and the Board of Directors. To
the extent the valuation provided by the Independent Valuation Firm is different
from the valuation assigned by the Board of Directors and disclosed by the
Company, the Company will provide an explanation in its SEC Disclosure
Documents.


In addition, immediately following the final determination and disclosure of the
NAV and Per Share NAV by the Company, the Company will send a copy of the
Independent Valuation Firm’s report to Ameriprise and schedule a reasonable
number of meetings or teleconferences with the Independent Valuation Firm so
that Ameriprise may perform its on-going due diligence review of Company.


Disclosure. A valuation will be reported in the SEC Disclosure Documents filed
with the Commission and in the Annual Report sent to investors with sufficient
narrative disclosure to meet FINRA regulatory requirements and in a clear and
concise manner so as to be understood by the average investor. In addition, if
the Company has knowledge of a material impairment or appreciation, or a
material other-than-temporary change in the value of any real property or real
estate-related asset which would result in a material change in the NAV or Per
Share NAV, then the Company shall consider such change prior to the issuance of
a valuation and shall otherwise file such SEC Disclosure Documents as required.


Notwithstanding any agreements to the contrary, nothing shall preclude
Ameriprise from taking any action, such as suspending sales of any offering or
withholding disclosure of Per Share NAV on its account statements, on the basis
of the due diligence review of the valuation materials and the Independent
Valuation Firm’s report. Following the Company’s disclosure of the valuation in
the SEC Disclosure Documents, and subject to the fair disclosure requirements of
Regulation FD and to the provisions of any non-disclosure agreement between
Ameriprise and the Independent Valuation Firm, nothing shall preclude Ameriprise
from providing the name of the Independent Valuation Firm and/or a summary of
its review to its clients and/or its financial advisors. In no event will the
Company engage in a follow-on offering or any subsequent offering of non-listed
securities without first performing and disclosing an independent valuation. In
addition, notwithstanding anything to the contrary in this Section 2(ll), the
Company acknowledges and agrees that it shall cooperate with, provide access to,
and afford sufficient time in advance for Ameriprise to conduct its on-going due
diligence review of the Company from the effective date of this Agreement
through the date of a merger, listing of its shares on an exchange or other
similar significant event.


Policies and Certification. The Company will design and implement policies
reasonably designed to ensure compliance with this Section 2(ll), and will
provide Ameriprise with a copy of those policies. If the Company materially
changes such policies, the Company shall promptly provide written notice to
Ameriprise. In addition, the Company will briefly describe its valuation
policies, including the role and responsibilities of an Independent Valuation
Firm, in its Form S-11, amendments thereto or other offering materials filed
with the Commission.


(mm)    Disclosure of Funds from Operations and Modified Funds from Operations.
The Company will include,
in a report on Form 10-K or Form 10-Q filed with the Commission for the period
in which the Company completes its first acquisition of a real property or real
estate-related investment, and in each subsequent report on Form 10-K or Form
10-Q filed with the Commission, the following performance measures: Funds From
Operations using the definition and protocols established by the National
Association of Real Estate Investment Trusts, and Modified Funds From Operations
using the definition found in the Investment Program Association Practice
Guideline 2010-01, each as amended from time-to-time. The Company will design
and implement policies reasonably designed to ensure compliance with this
Section 2(mm), and will provide Ameriprise with a copy of those policies. In no
event will the Company materially change such policies without prior written
notice to Ameriprise.

10

--------------------------------------------------------------------------------




3.    Sale of Shares.
(a)    Purchase of Shares. On the basis of the representations, warranties and
covenants herein contained, but subject to the terms and conditions herein set
forth, the Company hereby appoints Ameriprise as a Selected Dealer for the
Shares during the period from the date hereof to the Termination Date (the
“Effective Term”), including the Shares to be issued pursuant to the DRP, each
in the manner described in the Registration Statement. Subject to the
performance by the Company of all obligations to be performed by it hereunder
and the completeness and accuracy of all of its representations and warranties,
Ameriprise agrees to use its best efforts, during the Effective Term, to offer
and sell such number of Shares as contemplated by this Agreement at the price
stated in the Prospectus, as the same may be adjusted from time to time.
The purchase of Shares must be made during the offering period described in the
Prospectus, or after such offering period in the case of purchases made pursuant
to the DRP (each such purchase hereinafter defined as an “Order”). Persons
desiring to purchase Shares are required to (i) deliver to Ameriprise a check in
the amount of $10.00 per Share purchased (subject to certain volume discounts or
other discounts as described in the Prospectus, or such other per share price as
may be applicable pursuant to the DRP, or such other per share price as is
disclosed from time to time in the Registration Statement or Prospectus) payable
to Ameriprise, or (ii) authorize a debit of such amount to the account such
purchaser maintains with Ameriprise. An order form as mutually agreed upon by
Ameriprise and the Company substantially similar to the form of subscription
agreement attached to the Prospectus (each an “Order Form”) must be completed
and submitted to the Company for all investors. The Dealer Manager and American
Enterprise Investment Services, Inc. (“AEIS”), an affiliate of Ameriprise, are
parties to that certain Alternative Investment Product Networking Services
Agreement, dated June 5, 2013, as amended (the “AIP Networking Agreement”),
pursuant to which the broker-controlled accounts of Ameriprise’s customers that
invest in the Company will be processed and serviced. The parties acknowledge
that any receipt by Ameriprise of payments for subscriptions for Shares shall be
effected solely as an administrative convenience, and such receipt of payments
shall not be deemed to constitute acceptance of Orders to purchase Shares or
sales of Shares by the Company.
All Orders solicited by Ameriprise will be strictly subject to review and
acceptance by the Company and the Company reserves the right in its absolute
discretion to reject any Order or to accept or reject Orders in the order of
their receipt by the Company or otherwise. Within 30 days of receipt of an
Order, the Company must accept or reject such Order. If the Company elects to
reject such Order, within 10 business days after such rejection, it will notify
Ameriprise of such fact and cause the return of such purchaser’s funds submitted
with such application. If Ameriprise receives no notice of rejection within the
foregoing time limits, the Order shall be deemed accepted. Ameriprise agrees to
make every reasonable effort to determine that the purchase of Shares is a
suitable and appropriate investment for each potential purchaser of Shares based
on information provided by such purchaser regarding, among other things, such
purchaser’s age, investment experience, financial situation and investment
objectives. Ameriprise agrees to maintain copies of the Orders received from
investors and of the other information obtained from investors, including the
Order Forms, for a minimum of 6 years from the date of sale and will make such
information available to the Company upon request by the Company.
(b)    Closing Dates and Delivery of Shares. In no event shall a sale of Shares
to an investor be completed until at least five business days after the date the
investor receives a copy of the Prospectus. Orders shall be submitted as
contemplated by the AIP Networking Agreement, Section 12 of the Dealer Manager
Agreement and as otherwise set forth in this Agreement. Shares will be issued as
described in the Prospectus. Share issuance dates for purchases made pursuant to
the DRP will be as set forth in the DRP.


(c)    Dealers. The Shares offered and sold under this Agreement shall be
offered and sold only by Ameriprise, a member in good standing of FINRA. The
Issuer Entities and affiliates thereof agree to participate in Ameriprise’s
marketing efforts to the extent that Ameriprise may reasonably request and,
without limiting the generality of the foregoing, agree to visit Ameriprise’s
offices as Ameriprise may reasonably request.


(d)    Compensation. All parties hereto agree that any conflicts between this
section 3(d) and disclosure language in a current prospectus shall be resolved
in favor of the prospectus disclosure language. Notwithstanding such conflict
resolution issues, in consideration for Ameriprise’s execution of this
Agreement, and for the performance of Ameriprise’s obligations hereunder, the
Dealer Manager agrees to pay or cause to be paid to Ameriprise a sales
commission (the “Sales Commission”) of seven percent ($0.70 based on $10.00
price per share) of the price of each Share (except for Shares sold pursuant to
the DRP) sold by Ameriprise; provided, however, that Ameriprise’s Sales
Commission shall be reduced with respect to volume sales of Shares to Qualifying
Purchasers (as defined in the Prospectus) and as otherwise set forth in the
“Plan of Distribution” section of the Prospectus. In the case of such volume
sales to Qualifying Purchasers, on orders over $500,000, Ameriprise’s Sales
Commission shall be reduced by the amount of the Share purchase price discount.
In the case of such volume sales to Qualifying Purchasers, Ameriprise’s Sales
Commission will be reduced in the total volume ranges set forth in the table
below. Any reduction of the Sales Commission otherwise payable to Ameriprise
will be credited to the purchaser as additional Shares. Such reduced Share price
will

11

--------------------------------------------------------------------------------




not affect the amount received by the Company for investment. The following
table sets forth the reduced Share purchase price and Sales Commission payable
to Ameriprise in connection with volume discounts, which table may be updated
from time to time in the Prospectus to reflect any changes to the price at which
the Shares are being offered:
Amount of Class A Shares Purchased




Commission
Percentage
Price Per
Share to
the
Investor
Amount of
Commission
Paid Per
Share


Net Offering Proceeds
Per Share
Up to $500,000
7.0%
$10.00
$0.70
$9.30
$500,000.01 to $1,000,000
6.0%
$9.90
$0.60
$9.30
$1,000,000.01 to $2,000,000
5.0%
$9.80
$0.50
$9.30
$2,000,000.01 to $5,000,000
4.0%
$9.70
$0.40
$9.30
$5,000,000.01 to $7,500,000
3.0%
$9.60
$0.30
$9.30
$7,500,000.01 to $10,000,000
2.0%
$9.50
$0.20
$9.30
$10,000,000.01 and over
1.0%
$9.40
$0.10
$9.30





   The reduced selling price per share and selling commissions are applied to
the incremental dollar amounts falling within the indicated range only. All
commission rates are calculated assuming a $10.00 price per share. Thus, for
example, an investment of $1,500,000 would result in a total purchase of
approximately 151,525 shares of our Class A common stock as follows:


•
50,000 shares of our Class A common stock at $10.00 per share (total: $500,000)
and a 7.0% commission;

•
Approximately 50,505 shares of our Class A common stock at $9.90 per share
(total: $500,000) and a 6.0% commission; and

•
Approximately 51,020 shares of our Class A common stock at $9.80 per share
(total: $500,000) and a 5.0% commission.



In the above example, you will receive approximately 151,525 shares instead of
150,000 shares, the number of shares you would have received if you had paid
$10.00 per share. The net offering proceeds we receive from the sale of shares
are not affected by volume discounts.


In the event Orders are combined as permitted in the “Plan Distribution” section
of the Prospectus and all such Orders are placed through Ameriprise, the
commission payable with respect to any such combined Order will equal the
commission per share which would have been payable in accordance with the table
set forth above if all purchases had been made by the same Qualifying Purchaser.
Any reduction in the Sales Commission as a result of such a combination will be
prorated among the individual investors whose Orders have been combined. If a
Qualifying Purchaser qualifies for a particular volume discount as the result of
multiple purchases, such investor will not be entitled to the discount with
respect to prior purchases. Unless Ameriprise, on behalf of purchasers,
indicates that Orders are to be combined and provide all other requested
information, the Company will not be held responsible for failing to combine
Orders properly. As indicated in the Prospectus, volume discounts for California
residents will be available in accordance with the foregoing table of uniform
discount levels. However, with respect to California residents, no discounts
will be allowed to any group of purchasers, and no subscriptions may be
aggregated as part of a combined order for purposes of determining the dollar
amount of Shares purchased.


The Company expects the Dealer Manager to enter into Selected Dealer Agreements
with other broker-dealers that are members of FINRA, which the Company refers to
as participating broker-dealers, to sell the Shares. Except as provided in the
Selected Dealer Agreements, the Dealer Manager will reallow to the participating
broker-dealers all of the Sales Commissions attributable to such participating
broker-dealers. As set forth in the Prospectus, the Company may sell Class A
shares at a discount to the offering price of $10.00 per share through the
following distribution channels in the event that the investor: (1) purchases
shares through fee-based programs, also known as wrap accounts, (2) purchases
shares through participating broker dealers that have alternative fee
arrangements with their clients, (3) purchases shares through certain registered
investment advisers (except where an investor has a contract for financial
planning services with a registered investment advisor that is also a registered
broker dealer, such contract absent any investment advisory services will not
qualify the investor for a reduction of the Sales Commission described above),
(4) purchases shares through bank trust departments or any other organization or
person authorized to act in a fiduciary capacity for its clients or customers,
or (5) is an endowment, foundation, pension fund or other institutional
investor. In addition, the Company may sell Class A shares at a discount to the
primary offering price of $10.00 per share to certain closed-end investment
companies registered under the 1940 Act; closed-end funds, advised by investment
advisers that are affiliated with

12

--------------------------------------------------------------------------------




a selected dealer; private equity funds or other unregistered wealth management
funds. The Company will also offer other discounts in connection with certain
other types of sales, as set forth in the “Plan Distribution” section of the
Prospectus. The net proceeds to the Company will not be affected by any such
discounts.
   
The Dealer Manager will also re-allow to Ameriprise a marketing support fee of
up to one and one-half percent (1.5%) of the gross proceeds from each Share
(except for Shares sold pursuant to the DRP) sold by Ameriprise (the “Marketing
Support Fee”); provided however, the Company will not pay Ameriprise a Marketing
Support Fee if the aggregate underwriting compensation to be paid to all parties
in connection with the Offering exceeds the limitations prescribed by FINRA.
No payment of Sales Commissions or the Marketing Support Fee will be made in
respect of Orders (or portions thereof) which are rejected by the Company. As
noted in Section 3(a) above, Ameriprise shall transfer to the Transfer Agent the
total amount debited from such investor accounts for the purchase of Shares, net
of the Sales Commission payable to Ameriprise Financial. The Marketing Support
Fee will be paid via Automated Clearing House (ACH) payment initiated by the
Dealer Manager on the second business day following the week in which the dealer
manager fee on the applicable Shares sold by Ameriprise is received by the
Dealer Manager. Sales Commissions and the Marketing Support Fee will be payable
only with respect to transactions lawful in the jurisdictions where they occur.
Purchases of Shares by the Company, Ameriprise or its or their respective
affiliates or any of their respective directors, trustees, officers and
employees shall be net of commissions to the extent set forth in the Prospectus.
Ameriprise affirms that the Dealer Manager’s liability for Sales Commissions,
the Marketing Support Fee and any other amount payable from the Dealer Manager
to Ameriprise is limited solely to the amount of the Sales Commissions and the
dealer manager fees received by the Dealer Manager from the Company, and
Ameriprise hereby waives any and all rights to receive payment of Sales
Commissions, the Marketing Support Fee and any other amount due to Ameriprise
until such time as the Dealer Manager has received from the Company the Sales
Commissions and dealer manager fees from the sale of Shares by Ameriprise.
No Sales Commissions or Marketing Support Fees shall be paid to Ameriprise for
purchases made by an investor pursuant to the DRP.
The Company will pay or cause to be paid to Ameriprise, the amount of any bona
fide, itemized, separately invoiced due diligence expenses consistent with the
language in the Prospectus and applicable regulations and FINRA rules.
Except for offers and sales of Shares to the Company’s officers and directors
and their immediate family members, to officers and employees of the Advisor or
other affiliates and their immediate family members, to or through registered
investment advisers or a bank acting as a trustee or fiduciary, or through any
other arrangements described in the “Plan of Distribution” section of the
Prospectus, the Company represents that neither it nor any of its affiliates
have offered or sold any Shares pursuant to this Offering, and agrees that,
through the Termination Date, the Company will not offer or sell any Shares
(except for Shares offered pursuant to the DRP) otherwise than through the
Dealer Manager as provided in the Dealer Manager Agreement, Ameriprise as herein
provided, and the selected dealers other than Ameriprise as provided in the
Selected Dealer Agreements, except pursuant to arrangements described in the
“Plan of Distribution” section of the Prospectus.
(e)    Calculation of Fees. Ameriprise will have sole responsibility, and
Ameriprise’s records will provide the sole basis, for calculating fees for which
Ameriprise provides invoices under this Agreement. However, the Issuer Entities
may provide records to assist Ameriprise in its calculations.


(f)    Finders Fee. Neither the Company nor Ameriprise shall, directly or
indirectly, pay or award any finder’s fees, commissions or other compensation to
any person engaged by a potential investor for investment advice as an
inducement to such advisor to advise the purchase of Shares; provided, however,
that normal Sales Commissions payable to a registered broker-dealer or other
properly licensed person for selling Shares shall not be prohibited hereby.


4.    Covenants. Each Issuer Entity, jointly and severally, covenants and agrees
with Ameriprise that it will:


(a)    Commission Orders. Use its best efforts to cause any amendments to the
Registration Statement to become effective as promptly as possible and to
maintain the effectiveness of the Registration Statement, and will promptly
notify Ameriprise and confirm the notice in writing if requested, (i) when any
post-effective amendment to the Registration Statement becomes effective, (ii)
of the issuance by the Commission or any state securities authority of any
jurisdiction of any stop order or of the initiation, or the threatening (for
which it has knowledge), of any proceedings for that purpose or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction or of the institution or threatening (for which it has knowledge)
of any proceedings for any of such purposes, (iii) of the receipt of any
material comments from the Commission with respect to the Registration
Statement, the Company’s Annual Report on Form 10-K or Quarterly Report on Form
10-Q, or any other filings, (iv) of any request by the Commission for any
amendment to the Registration Statement as filed or any amendment or supplement
to the Prospectus or for additional information relating thereto and (v) if the
Registration Statement becomes unavailable for use in

13

--------------------------------------------------------------------------------




connection with the Offering of the Shares for any reason. Each of the Company
and the Dealer Manager will use its best efforts to prevent the issuance by the
Commission of a stop order or a suspension order and if the Commission shall
enter a stop order or suspension order at any time, each of the Company and the
Dealer Manager will use its best efforts to obtain the lifting of such order at
the earliest possible moment. The Company shall not accept any order for Shares
during the effectiveness of any stop order or if the Registration Statement
becomes unavailable for use in connection with the Offering of the Shares for
any reason.
(b)    Registration Statement. Deliver to Ameriprise without charge promptly
after the Registration Statement and each amendment or supplement thereto
becomes effective, such number of copies of the Prospectus (as amended or
supplemented), the Registration Statement and supplements and amendments
thereto, if any (without exhibits), as Ameriprise may reasonably request. Unless
Ameriprise is otherwise notified in writing by the Company; the Company hereby
consents to the use of the Prospectus or any amendment or supplement thereto by
Ameriprise both in connection with the Offering and for such period of time
thereafter as the Prospectus is required to be delivered in connection
therewith.
(c)    “Blue Sky” Qualifications. Endeavor in good faith to seek and maintain
the approval of the Offering by FINRA, and to qualify the Shares for offering
and sale under the securities laws of all 50 states and the District of Columbia
and to maintain such qualification, except in those jurisdictions Ameriprise may
reasonably designate; provided, however, the Company shall not be obligated to
subject itself to taxation as a party doing business in any such jurisdiction.
In each jurisdiction where such qualification shall be effected, the Company
will, unless Ameriprise agrees that such action is not at the time necessary or
advisable, file and make such statements or reports as are or may reasonably be
required by the laws of such jurisdiction.
(d)    “Blue Sky” Memorandum. To furnish to Ameriprise, and Ameriprise may be
allowed to rely upon, a “Blue Sky” Memorandum (the “Blue Sky Memorandum”),
prepared by counsel reasonably acceptable to Ameriprise (with the understanding
that Baker Donelson shall so qualify), in customary form naming the
jurisdictions in which the Shares have been qualified for sale under the
respective securities laws of such jurisdiction. The Blue Sky Memorandum shall
be promptly updated by counsel and provided to Ameriprise from time to time to
reflect changes and updates to the jurisdictions in which the Shares have been
qualified for sale. In each jurisdiction where the Shares have been qualified,
the Company will make and file such statements and reports in each year as are
or may be required by the laws of such jurisdiction.
(e)    Amendments and Supplements. If during the time when a Prospectus is
required to be delivered under the Securities Act, any event relating to the
Company shall occur as a result of which it is necessary, in the opinion of the
Company’s counsel, to amend the Registration Statement or to amend or supplement
the Prospectus in order to make the Prospectus not misleading in light of the
circumstances existing at the time it is delivered to an investor, or if it
shall be necessary, in the opinion of the Company’s counsel, at any such time to
amend the Registration Statement or amend or supplement the Prospectus in order
to comply with the requirements the Securities Act or the Regulations, the
Company will forthwith notify an Ameriprise representative in the Ameriprise
legal department, further, the Company shall prepare and furnish without expense
to Ameriprise, a reasonable number of copies of an amendment or amendments of
the Registration Statement or the Prospectus, or a supplement or supplements to
the Prospectus which will amend or supplement the Registration Statement or
Prospectus so that as amended or supplemented it will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or to
make the Registration Statement or the Prospectus comply with such requirements.
During the time when a Prospectus is required to be delivered under the
Securities Act, the Company shall comply in all material respects with all
requirements imposed upon it by the Securities Act, as from time to time in
force, including the undertaking contained in the Company’s Registration
Statement pursuant to Item 20.D of the Commission’s Industry Guide 5, so far as
necessary to permit the continuance of sales of the Shares in accordance with
the provisions hereof and the Prospectus.
(f)    Delivery of Periodic Filings. Include with any prospectus or “investor
kit” delivered to Ameriprise for distribution to potential investors in
connection with the Offering a copy of the Company’s most recent Annual Report
on Form 10-K, a copy of the Company’s most recent Quarterly Report on Form 10-Q
filed with the Commission since such Annual Report on Form 10-K was filed, and
any supplement to the Prospectus that contains the material information from
such reports or incorporates such reports by reference.


(g)    Periodic Financial Information. On or prior to the date on which there
shall be released to the general public interim financial statement information
related to the Company with respect to each of the first three quarters of any
fiscal year or preliminary financial statement information with respect to any
fiscal year, the Company shall furnish such information to Ameriprise, confirmed
in writing, and shall file such information pursuant to the rules and
regulations promulgated under the Securities Act or the Exchange Act as required
thereunder.


(h)    Audited Financial Information. On or prior to the date on which there
shall be released to the general public financial information included in or
derived from the audited financial statements of the Company for the preceding
fiscal year,

14

--------------------------------------------------------------------------------




the Company shall furnish such information to Ameriprise, confirmed in writing,
and shall file such information pursuant to the rules and regulations
promulgated under the Securities Act or the Exchange Act as required thereunder.


(i)    Copies of Reports. During the Offering, the Company will provide (which
may be by electronic delivery) Ameriprise with the following:


(i)as soon as practicable after they have been sent or made available by the
Company to its stockholders or filed with the Commission, a copy of each annual
and interim financial or other report provided to stockholders, excluding
individual account statements sent to security holders of the Company in the
ordinary course;


(ii)as soon as practicable, a copy of every press release issued by the Company
and every material news item and article in respect of the Company or its
affairs released by the Company; and


(iii)additional documents and information with respect to the Company and its
affairs as Ameriprise may from time to time reasonably request.


Documents (other than final Prospectuses or supplements or amendments thereto
for distribution to investors and the documents incorporated by reference
therein) required to be delivered pursuant to this Agreement (to the extent any
such documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet;
or (ii) on which such documents are posted on the Company’s behalf on the
website of the Securities and Exchange Commission or any other Internet or
intranet website, if any, to which Ameriprise has access; provided that the
Company shall notify Ameriprise of the posting of any such documents.
(j)    Sales Material. Deliver to Ameriprise from time to time, all advertising
and supplemental sales material (whether designated solely for broker-dealer use
or otherwise) proposed to be used or delivered in connection with the Offering,
prior to the use or delivery to third parties of such material, and will not so
use or deliver, in connection with the Offering, any such material to
Ameriprise’s customers or registered representatives without Ameriprise’s prior
written consent, which consent, in the case of material required by law, rule or
regulation of any regulatory body including FINRA to be delivered, shall not be
unreasonably withheld or delayed. The Company shall ensure that all advertising
and supplemental sales literature used by Ameriprise will have received all
required regulatory approval, which may include but is not limited to, the
Commission, FINRA and state securities agencies, as applicable, prior to use by
Ameriprise. For the avoidance of doubt, ordinary course communications with the
Company’s stockholders, including without limitation, the delivery of annual and
quarterly reports and financial information, dividend notices, reports of net
asset value and information regarding the tax treatment of distributions and
similar matters shall not be considered advertising and supplemental sales
material, unless the context otherwise requires.


(k)    Use of Proceeds. Apply the proceeds from the sale of Shares substantially
as set forth in the section of the Prospectus entitled “Estimated Use of
Proceeds” and operate the business of the Company in all material respects in
accordance with the descriptions of its business set forth in the Prospectus.


(l)    Prospectus Delivery. Within the time during which a prospectus relating
to the Shares is required to be delivered under the Securities Act, the Company
will comply with all requirements imposed upon it by the Securities Act, as now
and hereafter amended, and by the Rules and Regulations, as from time to time in
force, so far as necessary to permit the continuance of sales of or dealings in
the Shares as contemplated by the provisions hereof and the Prospectus. The
Dealer Manager confirms that it is familiar with Rule 15c2-8 under the Exchange
Act, relating to the distribution of preliminary and final prospectuses, and
confirms that it has complied and will comply therewith in connection with the
Offering of Shares contemplated by this Agreement, to the extent applicable.


(m)    Financial Statements. Make generally available to its stockholders as
soon as practicable, but not later than the Availability Date, an earnings
statement of the Company (in form complying with the provisions of Rule 158
under the Securities Act) covering a period of 12 months beginning after the
Effective Date but not later than the first day of the Company’s fiscal quarter
next following the Effective Date. For purposes of the preceding sentence,
“Availability Date” means the 45th day after the end of the fourth fiscal
quarter following the fiscal quarter that includes such Effective Date, except
that, if such fourth fiscal quarter is the last quarter of the Company’s fiscal
year, “Availability Date” means the 90th day after the end of such fourth fiscal
quarter (or if either of such dates specified above is a day the Commission is
not open to receive filings, then the next such day that the Commission is open
to receive filings).



15

--------------------------------------------------------------------------------




(n)    Compliance with Exchange Act. Comply with the requirements of the
Exchange Act relating to the Company’s obligation to file and, as applicable,
deliver to its stockholders periodic reports including annual reports on Form
10-K, quarterly reports on Form 10-Q and current reports on Form 8-K.
(o)    Title to Property. The Company (or any partnership or joint venture
holding title to a particular Property) will acquire good and marketable title
to each Property to be owned by it, as described in the Prospectus and future
supplements to the Prospectus, it being understood that the Company may incur
debt with respect to Properties and other assets in accordance with the
Prospectus; and except as stated in the Prospectus, the Company (or any such
partnership or joint venture) will possess all licenses, permits, zoning
exceptions and approvals, consents and orders of governmental, municipal or
regulatory authorities required for the ownership of the Properties, and prior
to the commencement of construction for the development of any vacant land
included therein as contemplated by the Prospectus, except where the failure to
possess any such license, permit, zoning exception or approval, consent or order
could not be reasonably likely to cause a Material Adverse Effect.
(p)    Licensing and Compliance. The Company and the Dealer Manager covenant
that any persons employed or retained by them to provide sales support or
wholesaling services in support of Ameriprise or its clients shall be licensed
in accordance with all applicable laws, will comply with all applicable federal
and state securities laws and regulations, and will use only sales literature
approved and authorized by the Company and the Dealer Manager.
(q)    Reimbursement Policy. The Company, the Dealer Manager and any agents of
either, including any of the Dealer Manager’s wholesalers, shall comply in all
material respects with (i) all applicable federal and state laws, regulations
and rules and the rules of any applicable self-regulatory organization,
including but not limited to, FINRA rules and interpretations governing cash and
non-cash compensation, (ii) Ameriprise’s policies governing Marketing Support
Fees, cash compensation and non-cash compensation as communicated in writing to
the Dealer Manager, with respect to cash and non-cash payments to Ameriprise
Financial and associated persons of Ameriprise Financial, and (iii) Ameriprise’s
wholesaler reimbursement policy as communicated in writing to the Dealer
Manager, as amended from time to time in Ameriprise’s sole discretion; provided
that such policies comply with the rules and regulations of FINRA and the Dealer
Manager is notified in writing of any changes to such policies. Ameriprise
agrees that it will allow the Dealer Manager 30 days from the time of written
notification to comply with any changes to such policies.
(r)     Trade Names and Trademarks. No Issuer Entity may use any company name,
trade name, trademark or service mark or logo of Ameriprise or any person or
entity controlling, controlled by, or under common control with Ameriprise
without Ameriprise’s prior written consent.
5.    Covenants of Ameriprise. Ameriprise covenants and agrees with the Company
as follows:
(a)    Prospectus Delivery. Ameriprise confirms that it is familiar with Rule
15c2-8 under the Exchange Act and with Section III.E.1 of the NASAA Guidelines,
relating to the distribution of preliminary and final prospectuses, and confirms
that it has complied and will comply therewith in connection with the Offering
of the Shares contemplated by this Agreement, to the extent applicable.
(b)    Accuracy of Information. No information supplied by Ameriprise
specifically for use in the Registration Statement will contain any untrue
statements of a material fact or omit to state any material fact necessary to
make such information not misleading.
(c)    No Additional Information. Ameriprise will not give any information or
make any representation in connection with the Offering of the Shares other than
that contained in the Prospectus, the Registration Statement, and any of the
Company’s other filings under the Securities Act or the Exchange Act which are
incorporated by reference into the Prospectus or filed as a supplement to the
Prospectus or advertising and supplemental sales material contemplated by this
Agreement and approved by the Company.
(d)    Sale of Shares. Ameriprise shall solicit purchasers of the Shares only in
the jurisdictions in which Ameriprise has been advised by the Company (including
pursuant to the Blue Sky Memorandum, and any updates thereto, delivered to
Ameriprise pursuant to Section 4(d)) that such solicitations can be made and in
which Ameriprise is qualified to so act.
6.    Payment of Expenses.
(a)    Expenses. Whether or not the transactions contemplated in this Agreement
are consummated or if this Agreement is terminated, the Company and/or the
Advisor, as designated in the Prospectus, will pay or cause to be paid, in
addition to the compensation described in Section 3(d) (which Ameriprise may
retain up to the point of termination unless this agreement is

16

--------------------------------------------------------------------------------




terminated without any Shares being sold, in which case no such compensation
shall be paid), all fees and expenses incurred in connection with the formation,
qualification and registration of the Company and in marketing, distributing and
processing the Shares under applicable Federal and state law, and any other fees
and expenses actually incurred and directly related to the Offering and the
Company’s other obligations under this Agreement, including such fees and
expenses as: (i) the preparing, printing, filing and delivering of the
Registration Statement (as originally filed and all amendments thereto) and of
the Prospectus and any amendments thereof or supplements thereto and the
preparing and printing of this Agreement and Order Forms, including the cost of
all copies thereof and any financial statements or exhibits relating to the
foregoing supplied to Ameriprise in quantities reasonably requested by
Ameriprise; (ii) the preparing and printing of the subscription material and
related documents and the filing and/or recording of such certified certificates
or other documents necessary to comply with the laws of the State of Maryland
for the formation of a corporation and thereafter for the continued good
standing of the Company; (iii) the issuance and delivery of the Shares,
including any transfer or other taxes payable thereon; (iv) the qualification or
registration of the Shares under state securities or “blue sky” laws; (v) the
filing fees payable to the Commission and to FINRA; (vi) the preparation and
printing of advertising material in connection with and relating to the
Offering, including the cost of all sales literature and investor and
broker-dealer sales and information meetings; (vii) the cost and expenses of
counsel and accountants of the Company; and (viii) subject to Section 6(d), and
as mutually agreed upon, Ameriprise’s costs of technology associated with the
offering, other costs and expenses related to such technology costs, and the
facilitation of the marketing of the Shares and the ownership of such Shares by
Ameriprise’s customers, including fees to attend Company-sponsored conferences;
and (ix) any other expenses of issuance and distribution of the Shares.
(b)    Ad Hoc Requests. From time to time, the Issuer Entities may make requests
that can reasonably be regarded as being related to but separate from the
services contemplated by this Agreement (the “Services”) or that otherwise fall
outside the ordinary course of business relationships such as the one
contemplated under this Agreement (“Ad Hoc Requests”). Examples of Ad Hoc
Requests include, but are not limited to, requests that would require Ameriprise
to implement information technology modifications, participate in or respond to
audits, inspections or compliance reviews, or respond to or comply with document
requests. To the extent that Ameriprise’s compliance with an Ad Hoc Request
would cause Ameriprise to incur additional material expenses, the Company and
Ameriprise will mutually agree as to the payment of such expenses between the
parties. Ameriprise reserves the right to refuse to comply with an Ad Hoc
Request if the parties are unable to reach an agreement on payment of reasonable
expenses unless payment of such expenses would violate FINRA rules and provided
that consent to an agreement has not been unreasonably withheld; it being
understood that consent shall not be deemed to be unreasonably withheld if the
payment for such Ad Hoc Requests, individually or when aggregated with other
amounts to be paid to Ameriprise pursuant to this Agreement, would violate FINRA
rules. Payment for Ad Hoc Requests will be separate from and above the payments
for the Services but shall be included as applicable, when calculating total
compensation paid to Ameriprise for purposes of the limitations described in
Section 6(d) hereof.
(c)    Calculation of Expenses. Ameriprise will have sole responsibility, and
Ameriprise’s records will provide the sole basis for calculating expenses
(including, but not limited to, wholesaler reimbursements, conference fees and
the fees addressed in Section 6(a) and (b) of the Agreement) for which
Ameriprise provides invoices under this Agreement. However, the Issuer Entities
may provide records to assist Ameriprise in its calculations.
(d)    Limitations. Notwithstanding the foregoing, the total compensation paid
to participating broker-dealers (including Ameriprise) from the Issuer Entities
in connection with the Offering pursuant to Section 3(d) hereof and this Section
6 shall not exceed the limitations prescribed by FINRA, including the 10%
limitation prescribed by FINRA Rule 2310 on compensation of participating
broker-dealers, which calculation includes the gross proceeds from the sale of
shares in the primary offering (including sales of Shares by Ameriprise (except
for Shares sold pursuant to the DRP)). The Company, the Dealer Manager and
Ameriprise agree to monitor the payment of all fees and expense reimbursements
to assure that FINRA limitations are not exceeded. Accordingly, if at any time
during the term of the Offering, the Company determines in good faith that any
payment to Ameriprise pursuant to this Agreement could result in a violation of
the applicable FINRA regulations, the Company shall promptly notify Ameriprise,
and the Company and Ameriprise agree to cooperate with each other to implement
such measures as they determine are necessary to ensure continued compliance
with applicable FINRA regulations. However, nothing in this Agreement shall
relieve Ameriprise of its obligations to comply with FINRA Rule 2310.
7.    Conditions of Ameriprise’s Obligations. Ameriprise’s obligations hereunder
shall be subject to the continued accuracy throughout the Effective Term of the
representations, warranties and agreements of the Company, to the performance by
the Company of its obligations hereunder and to the following terms and
conditions:
(a)    Effectiveness of Registration Statement. The Registration Statement shall
have initially become effective not later than 5:30 P.M., Eastern time, on the
date of this Agreement and, at any time during the Effective Term, no stop order
shall have been issued or proceedings therefor initiated or threatened by the
Commission; and all requests for additional information on the part of the
Commission and state securities administrators shall have been complied with and
no stop order or similar order

17

--------------------------------------------------------------------------------




shall have been issued or proceedings therefor initiated or threatened by any
state securities authority in any jurisdiction in which the Company intends to
offer Shares.
(b)    Closings. The Company, the Advisor and the Dealer Manager will deliver or
cause to be delivered to Ameriprise, as a condition of Ameriprise’s obligations
hereunder, those documents as described in this Section 7 as of the date hereof
and, as applicable, on or before the fifth business day following the date that
each post-effective amendment to the Registration Statement filed by the Company
prior to the earlier of the termination of the primary offering of up to
$2,200,000,000 in Shares pursuant to the Registration Statement (the “Primary
Offering”) or the termination of this Agreement shall have been declared
effective by the Commission (each such date, a “Documented Closing Date”);
provided that if a Documented Closing Date has not occurred within ninety (90)
days of the previous Documented Closing Date, the 90th day following the
previous Documented Closing Date shall be deemed to be a Documented Closing Date
through the termination of the Primary Offering, and also provided, further,
that the earlier to occur of the date on which (i) the Company terminates the
Primary Offering or (ii) this Agreement is otherwise terminated by any party
shall also be deemed to be a Documented Closing Date, and the Company, the
Advisor and the Dealer Manager will deliver or cause to be delivered to
Ameriprise, those documents as described in Section 7 on or before the tenth
business day following such date.
(c)    Opinion of Counsel. Ameriprise shall receive the favorable opinion of
Baker Donelson, counsel for the Company, the Dealer Manager and the Advisor,
dated as of the date hereof or as of each Documented Closing Date, as
applicable, addressed to Ameriprise substantially in the form attached hereto as
Exhibit A.
(d)    Accountant’s Letter. On the date hereof, Ameriprise shall have received
from Ernst & Young LLP, or such other independent accounting firm that the
Company may engage from time to time, a comfort letter, in form and substance
reasonably satisfactory to Ameriprise in all material respects.
(e)    Update of Accountant’s Letter. Ameriprise shall receive from Ernst &
Young LLP, or such other independent accounting firm that the Company may engage
from time to time, on each Documented Closing Date, a comfort letter, in form
and substance reasonably satisfactory to Ameriprise in all material respects,
provided that (i) the specified procedures date referred to in such comfort
letter shall be a date not more than five days prior to each such Documented
Closing Date, (ii) such comfort letter shall cover the Registration Statement
and Prospectus (including all documents incorporated by reference therein, as
amended and supplemented through the date of the latest post-effective amendment
that triggers such Documented Closing Date (the “Current Filing”), and (iii) if
financial statements or financial information of any other entity are included
in the Current Filing, the comfort letter to be received by Ameriprise shall
also cover such financial statements or financial information.
(f)    Stop Orders. On the Effective Date and during the Effective Term no order
suspending the sale of the Shares in any jurisdiction nor any stop order issued
by the Commission shall have been issued, and on the Effective Date and during
the Effective Term no proceedings relating to any such suspension or stop orders
shall have been instituted, or to the knowledge of the Company, shall be
contemplated.
(g)    “Blue Sky” Memorandum. On or before the date hereof, and on each
Documented Closing Date, Ameriprise shall have received the Blue Sky Memorandum
described in Section 4(d) above.
(h)    Information Concerning the Advisor. On the date hereof and as of each
Documented Closing Date, Ameriprise shall receive a letter dated as of such date
from the Advisor, confirming that: (1) the Advisory Agreement has been duly and
validly authorized, executed and delivered by the Advisor and constitutes a
valid agreement of the Advisor enforceable in accordance with its terms; (2) the
execution and delivery of the Advisory Agreement, the consummation of the
transactions therein contemplated and compliance with the terms of the Advisory
Agreement by the Advisor will not conflict with or constitute a default under
its limited liability company agreement or any indenture, mortgage, deed of
trust, lease or other agreement or instrument to which the Advisor is a party,
or a violation of any law, order, rule or regulation, writ, injunction or decree
of any government, governmental instrumentality or court, domestic or foreign,
having jurisdiction over the Advisor, or any of its property, except for such
conflicts, defaults or violations that would not reasonably be expected to have
a Material Adverse Effect; (3) no consent, approval, authorization or order of
any court or other governmental agency or body has been or is required for the
performance of the Advisory Agreement by the Advisor, or for the consummation of
the transactions contemplated thereby, other than those that have been already
made or obtained ; and (4) the Advisor is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to do business as a foreign limited liability
company in each other jurisdiction in which the nature of its business would
make such qualification necessary and the failure to so qualify could reasonably
be expected to have a Material Adverse Effect.
(i)    Confirmation. As of the date hereof and at each Documented Closing Date,
as the case may be:



18

--------------------------------------------------------------------------------




(i)    the representations and warranties of each of the Issuer Entities in the
Agreement shall be true and correct with the same effect as if made on the date
hereof or the Documented Closing Date, as the case may be, and each of the
Issuer Entities have performed all covenants or conditions on their part to be
performed or satisfied at or prior to the date hereof or respective Documented
Closing Date;


(ii)    the Registration Statement (and any amendments or supplements thereto
and any documents incorporated by reference therein) does not include any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Prospectus (and any amendments or supplements thereto and any documents
incorporated by reference therein) does not include any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;


(iii)    except as set forth in the Prospectus, there shall have been no
material adverse change in the business, properties, prospects or condition
(financial or otherwise) of the Company and its subsidiaries taken as a whole
subsequent to the date of the latest balance sheets provided in the Registration
Statement and the Prospectus; and


(iv)    no event has occurred which should have been set forth in an amendment
or supplement to the Prospectus in order to cause such Prospectus not to contain
an untrue statement of material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, but which has not
been so set forth.


Ameriprise shall receive a certificate dated the date hereof and each Documented
Closing Date, as the case may be, confirming the above.
If any of the conditions specified in this Agreement shall not have been
fulfilled when and as required by this Agreement, all Ameriprise’s obligations
hereunder and thereunder may be canceled by Ameriprise by notifying the Company
of such cancellation in writing or by telecopy at any time, and any such
cancellation or termination shall be without liability of any party to any other
party except as otherwise provided in Sections 3(d), 6, 8, 9 and 10 of this
Agreement. All certificates, letters and other documents referred to in this
Agreement will be in compliance with the provisions hereof only if they are
reasonably satisfactory in form and substance to Ameriprise and Ameriprise’s
counsel. The Company will furnish Ameriprise with conformed copies of such
certificates, letters and other documents as Ameriprise shall reasonably
request.
8.    Indemnification.


(a)    Indemnification by the Issuer Entities. Each Issuer Entity, jointly and
severally, agrees to indemnify, defend and hold harmless Ameriprise and each
person, if any, who controls Ameriprise within the meaning of Section 15 of the
Securities Act, and any of their respective officers, directors, employees and
agents from and against any and all loss, liability, claim, damage and expense
whatsoever (including but not limited to any and all expenses whatsoever
reasonably incurred in investigating, preparing for, defending against or
settling any litigation, commenced or threatened, or any claim whatsoever)
arising out of or based upon:
(i)    any untrue or alleged untrue statement of a material fact contained: (i)
in the Registration Statement (or any amendment thereto) or in the Prospectus
(as from time to time amended or supplemented) or any related preliminary
prospectus; (ii) in any application or other document (in this Section 8
collectively called “application”) executed by an Issuer Entity or based upon
information furnished by an Issuer Entity and filed in any jurisdiction in order
to qualify the Shares under the securities laws thereof, or in any amendment or
supplement thereto; or (iii) in the Company’s periodic reports such as Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and current reports on Form
8-K; provided however that no Issuer Entity shall be liable in any such case to
the extent any such statement or omission was made in reliance upon and in
conformity with written information furnished to an Issuer Entity by Ameriprise
expressly for use in the Registration Statement or related preliminary
prospectus or Prospectus or any amendment or supplement thereof or in any of
such applications or in any such sales as the case may be;
(ii)    the omission or alleged omission from (i) the Registration Statement (or
any amendment thereto) or in the Prospectus (as from time to time amended or
supplemented); (ii) any applications; or (iii) the Company’s periodic reports
such as Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and current
reports on Form 8-K, of a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading; provided however that no Issuer Entity
shall be liable in any such case to the extent any such statement or omission
was made in reliance upon and in conformity with written information furnished
to the Company by Ameriprise expressly for use

19

--------------------------------------------------------------------------------




in the Registration Statement or related preliminary prospectus or Prospectus or
any amendment or supplement thereof or in any of such applications or in any
such sales as the case may be;
(iii)    any untrue statement of a material fact or alleged untrue statement of
a material fact contained in any supplemental sales material (whether designated
for broker-dealer use or otherwise) approved by the Company for use by
Ameriprise or any omission or alleged omission to state therein a material fact
required to be stated or necessary in order to make the statements therein, in
light of the circumstances under which they were made and when read in
conjunction with the Prospectus delivered therewith not misleading;
(iv)    any communication regarding the valuation of the Shares provided by or
on behalf of the Company; and
(v)    the breach by any Issuer Entity or any employee or agent acting on their
behalf, of any of the representations, warranties, covenants, terms and
conditions of this Agreement.
(vi)    any claim that Ameriprise’s receipt, possession or use of any sales
literature, advertising or any similar materials provided or made available by
the Issuer Entities to Ameriprise infringes or constitutes a misappropriation of
any trademark, service mark, copyright or other intellectual property or moral
right.


Notwithstanding the foregoing, no indemnification by an Issuer Entity of
Ameriprise or each person, if any, who controls Ameriprise within the meaning of
Section 15 of the Securities Act, and any of their respective officers,
directors, employees and agents or its officers, directors or control persons,
pursuant to Section 8(a) shall be permitted under this Agreement for, or arising
out of, an alleged violation of federal or state securities laws, unless one or
more of the following conditions are met: (1) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular indemnitee; (2) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular indemnitee; or (3) a court of competent jurisdiction approves a
settlement of the claims against the indemnitee and finds that indemnification
of the settlement and the related costs should be made, and the court
considering the request for indemnification has been advised of the position of
the Commission and of the published position of any state securities regulatory
authority in which the securities were offered or sold as to indemnification for
violations of securities laws.
(b)    Indemnification by Ameriprise. Subject to the conditions set forth below,
Ameriprise agrees to indemnify, defend and hold harmless each Issuer Entity,
each of their directors and trustees, those of its officers who have signed the
Registration Statement and each other person, if any, who controls an Issuer
Entity within the meaning of Section 15 of the Securities Act: (i) to the same
extent as the foregoing indemnity from an Issuer Entity contained in subsections
(a)(i) and (a)(ii) of this Section, as incurred, but only with respect to an
untrue statement or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact in the Registration Statement (as from
time to time amended or supplemented) or Prospectus, or any related preliminary
prospectus, or any application made in reliance upon or, in conformity with,
written information furnished by Ameriprise expressly for use in such
Registration Statement or Prospectus or any amendment or supplement thereto, or
in any related preliminary prospectus or in any of such applications.
(c)    Procedure for Making Claims. Each indemnified party shall give prompt
notice to each indemnifying party of any claim or action (including any
governmental investigation) commenced against it in respect of which indemnity
may be sought hereunder, but failure to so notify any indemnifying party shall
not relieve it from any liability that it may have hereunder, except to the
extent it has been materially prejudiced by such failure, and in any event shall
not relieve it from any liability which it may have otherwise than on account of
this indemnity agreement. The indemnifying party, jointly with any other
indemnifying parties receiving such notice, shall assume the defense of such
action with counsel chosen by it and reasonably satisfactory to the indemnified
parties defendant in such action, unless such indemnified parties reasonably
object to such assumption on the ground that there may be legal defenses
available to them which are different from or in addition to those available to
such indemnifying party. Any indemnified party shall have the right to employ a
separate counsel in any such action and to participate in the defense thereof
but the fees and expenses of such counsel shall be borne by such party unless
such party has objected in accordance with the preceding sentence, in which
event such commercially reasonable fees and expenses shall be borne by the
indemnifying parties. Except as set forth in the preceding sentence, if an
indemnifying party assumes the defense of such action, the indemnifying party
shall not be liable for any fees and expenses of separate counsel for the
indemnified parties incurred thereafter in connection with such action. In no
event shall the indemnifying parties be liable for the commercially reasonable
fees and expenses of more than one counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
The indemnity agreements contained in this Section 8 and the warranties and
representations contained in this Agreement shall remain in full force and
effect regardless of any investigation made by or on behalf of the indemnified
party and shall survive

20

--------------------------------------------------------------------------------




any termination of this Agreement. An indemnifying party shall not be liable to
an indemnified party on account of any settlement, compromise or consent to the
entry of judgment of any claim or action effected without the consent of such
indemnifying party. The Company agrees promptly to notify Ameriprise of the
commencement of any litigation or proceedings against the Company in connection
with the issue and sale of the Shares or in connection with the Registration
Statement or Prospectus.
(d)    Contribution. Subject to the limitations and exceptions set forth in
Section 8(a) hereof and in order to provide for just and equitable contribution
where the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or (b)
above in respect of any losses, liabilities, claims, damages or expenses (or
actions in respect thereof) referred to therein (collectively, “Losses”), except
by reason of the terms thereof, the Issuer Entities on the one hand and
Ameriprise on the other shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses (or actions in respect thereof) in
such proportion as is appropriate to reflect the relative benefits received by
each of the Issuer Entities, on the one hand, and Ameriprise on the other from
the Offering based on the public offering price of the Shares sold and the Sales
Commissions, Marketing Support Fees and due diligence expense reimbursements
received by Ameriprise with respect to such Shares sold. If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law, then each applicable indemnifying party, in lieu of indemnifying
such indemnified party, shall contribute to the amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits referred to above but also the relative fault of the Issuer
Entities, on the one hand and Ameriprise on the other in connection with the
statements or omissions which resulted in such Losses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Issuer Entities, on the one hand and Ameriprise on the
other shall be deemed to be in the same proportion as (a) the sum of (i) the
aggregate net compensation retained by the Issuer Entities and their affiliates
for the purchase of Shares sold by Ameriprise and (ii) total proceeds from the
Offering (net of Sales Commissions, Marketing Support Fees and due diligence
expense reimbursements paid to Ameriprise but before deducting expenses)
received by the Company from the sale of Shares by Ameriprise bears to (b)the
Sales Commissions, Marketing Support Fees and due diligence expense
reimbursements retained by Ameriprise. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by an Issuer Entity, on the one hand or Ameriprise on the
other. The Company agrees with Ameriprise that it would not be just and
equitable if contribution pursuant to this subsection (d) were determined by pro
rata allocation, or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(d). The amount paid or payable by an indemnified party as a result of the
Losses referred to above in this subsection (d) shall be deemed to include any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this subsection (d), Ameriprise shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Shares subscribed for through Ameriprise were offered to the
subscribers exceeds the amount of any damages which Ameriprise has otherwise
been required to pay by reason of any such untrue or alleged untrue statement or
omission or alleged omission. Further, in no event shall the amount of
Ameriprise’s contribution to the liability exceed the aggregate Sales
Commissions, Marketing Support Fees, due diligence expense reimbursements and
any other compensation retained by Ameriprise from the proceeds of the Offering.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act or Section 10(b) of the Exchange Act, as amended)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section, any person that
controls Ameriprise within the meaning of Section 15 of the Securities Act shall
have the same right to contribution as Ameriprise, and each person who controls
the Company within the meaning of Section 15 of the Securities Act shall have
the same right to contribution as the Company.    
9.    Representations and Agreements to Survive. All representations and
warranties contained in this Agreement or in certificates and all agreements
contained in Sections 3(d), 6, 8, 9, 10 and 17 of this Agreement shall remain
operative and in full force and effect regardless of any investigation made by
any party, and shall survive the termination of this Agreement.
10.    Effective Date, Term and Termination of this Agreement.
(a)    This Agreement shall become effective as of the date it is executed by
all parties hereto. After this Agreement becomes effective, any party may
terminate it at any time for any reason by giving two days’ prior written notice
to the other parties. Ameriprise will suspend or terminate the offer and sale of
Shares as soon as practicable after being requested to do so by the Company or
the Dealer Manager at any time.
(b)    Additionally, Ameriprise shall have the right to terminate this Agreement
at any time during the Effective Term without liability of any party to any
other party except as provided in Section 10(c) hereof if: (i) any
representations or warranties of any Issuer Entity hereunder shall be found to
have been incorrect; or (ii) any Issuer Entity shall fail, refuse or be unable
to perform any condition of its obligations hereunder, or (iii) the Prospectus
shall have been amended or supplemented despite Ameriprise’s objection to such
amendment or supplement, or (iv) the United States shall have become involved in
a war or major hostilities or a material escalation of hostilities or acts of
terrorism involving the United States or other national or international

21

--------------------------------------------------------------------------------




calamity or crisis (other than hostilities including Iraq and Afghanistan); or
(v) a banking moratorium shall have been declared by a state or federal
authority or person; or (vi) the Company shall have sustained a material or
substantial loss by fire, flood, accident, hurricane, earthquake, theft,
sabotage or other calamity or malicious act which, whether or not said loss
shall have been insured, will in Ameriprise’s good faith opinion make it
inadvisable to proceed with the offering and sale of the Shares; or (vii) there
shall have been, subsequent to the dates information is given in the
Registration Statement and the Prospectus, such change in the business,
properties, affairs, condition (financial or otherwise) or prospects of the
Company whether or not in the ordinary course of business or in the condition of
securities markets generally as in Ameriprise’s good faith judgment would make
it inadvisable to proceed with the offering and sale of the Shares, or which
would materially adversely affect the operations of the Company.
(c)    In the event this Agreement is terminated by any party pursuant to
Sections 10(a) or 10(b) hereof, the Company shall pay all expenses of the
Offering as required by Section 6 hereof and no party will have any additional
liability to any other party except for any liability which may exist under
Sections 3(d) and 8 hereof. Following the termination of the Offering, in no
event will the Company be liable to reimburse Ameriprise for expenses other than
as set forth in the previous sentence and Ameriprise’s actual and reasonable
out-of-pocket expenses incurred following the termination of the Offering,
including, without limitation, the cost of data transmissions and other related
client transmissions.
(d)    If Ameriprise elects to terminate this Agreement as provided in this
Section 10, Ameriprise shall notify the Company promptly by telephone or
facsimile with confirmation by letter. If the Company elects to terminate this
Agreement as provided in this Section 10, the Company shall notify Ameriprise
promptly by telephone or facsimile with confirmation by letter.
11.    Notices.
(a)    All communications hereunder, except as herein otherwise specifically
provided, shall be in writing and if sent to the Advisor or the Company shall be
mailed, or personally delivered, to Griffin Capital Essential Asset REIT II,
Inc., Griffin Capital Plaza, 1520 Grand Avenue, El Segundo, California, 90245,
Attention: Howard S. Hirsch, Vice President and Secretary, if sent to Dealer
Manager shall be mailed, or personally delivered, to 18191 Von Karman Avenue,
Suite 300, Irvine, CA 92612, Attention Charles Huang, Chief Compliance Officer,
and if sent to Ameriprise shall be mailed, or personally delivered, to 369
Ameriprise Financial Center, Minneapolis, MN 55474, Attention: General Counsel.
(b)    Notice shall be deemed to be given by any respective party to any other
respective party when it is mailed or personally delivered as provided in
subsection (a) of this Section 11.
12.    Parties. This Agreement shall inure solely to the benefit of, and shall
be binding upon Ameriprise, the Issuer Entities, and the controlling persons,
trustees, directors and officers referred to in Section 8 hereof, and their
respective successors, legal representatives and assigns, and no other person
shall have or be construed to have any legal or equitable right, remedy or claim
under or in respect of or by virtue of this Agreement or any provision herein
contained. Notwithstanding the foregoing, this Agreement may not be assigned
without the consent of the parties hereto.
13.    Choice of Law and Arbitration.
(a)    Regardless of the place of its physical execution or performance, the
provisions of this Agreement will in all respects be construed according to, and
the rights and liabilities of the parties hereto will in all respects be
governed by, the substantive laws of New York without regard to and exclusive of
New York’s conflict of laws rules.
(b)    Any dispute between the parties concerning this Agreement not resolved
between the parties will be arbitrated in accordance with the rules and
regulations of FINRA. In the event of any dispute between Ameriprise and any
Issuer Entity, Ameriprise and such Issuer Entity will continue to perform its
respective obligations under this Agreement in good faith during the resolution
of such dispute unless and until this Agreement is terminated in accordance with
the provisions hereof.
14.    Counterparts. This Agreement may be signed by the parties hereto in two
or more counterparts, each of which shall be deemed to be an original, which
together shall constitute one and the same Agreement among the parties.
15.    Finders’ Fees. Ameriprise shall have no liability for any finders’ fees
owed in connection with the transactions contemplated by this Agreement.
16.    Severability. Any provision of this Agreement, which is invalid or
unenforceable in any jurisdiction, shall be ineffective to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining provisions hereof, and any such invalidity or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provisions in
any other jurisdiction.

22

--------------------------------------------------------------------------------




17.    Use and Disclosure of Confidential Information. Notwithstanding anything
to the contrary contained in this Agreement, and in addition to and not in lieu
of other provisions in this Agreement:
(a)    “Confidential Information” includes, but is not limited to, all
proprietary and confidential information of any party to this Agreement and its
subsidiaries, affiliates, and licensees, including without limitation all
information regarding the business and affairs of the parties, all information
regarding its customers and the customers of its subsidiaries, affiliates, or
licensees; the accounts, account numbers, names, addresses, social security
numbers or any other personal identifier of such customers; and any information
derived therefrom. Confidential Information will not include information which
is (i) in or becomes part of the public domain, except when such information is
in the public domain due to disclosure by any party that violates the terms of
this Agreement, (ii) demonstrably known to any party to this Agreement prior to
execution of this Agreement, (iii) independently developed by a party to this
Agreement in the ordinary course of business without reference to or reliance
upon any Confidential Information furnished by any party to this Agreement, or
(iv) rightfully and lawfully obtained by any party to this Agreement or from any
third party other than any party to this Agreement without restriction and
without breach of this Agreement.
(b)    Each party agrees that it may not use or disclose Confidential
Information for any purpose other than to carry out the purpose for which
Confidential Information was provided to it as set forth in this Agreement
and/or as may otherwise be required or compelled by applicable law, regulation
or court order, and agrees to cause its respective parent company, subsidiaries
and affiliates, and consultants or other entities, including its directors,
officers, employees and designated agents, representatives or any other party
retained for purposes specifically and solely related to the use or evaluation
of Confidential Information as provided for in this Section 17
(“Representatives”) to limit the use and disclosure of Confidential Information
to that purpose. If any party or any of its respective Representatives is
required or compelled by applicable law, regulation, court order, decree,
subpoena or other validly issued judicial or administrative process to disclose
Confidential Information, such party shall use commercially reasonable efforts
to notify the appropriate party of such requirement prior to making the
disclosure.
(c)    Each party agrees to implement reasonable measures designed (i) to assure
the security and confidentiality of Confidential Information; (ii) to protect
Confidential Information against any anticipated threats or hazards to the
security or integrity of such information; (iii) to protect against unauthorized
access to, or use of, Confidential Information that could result in substantial
harm or inconvenience to any customer; (iv) to protect against unauthorized
disclosure of non-public personal information to unaffiliated third parties; and
(v) to otherwise ensure its compliance with all applicable domestic, foreign and
local laws and regulations (including, but not limited to, the
Gramm-Leach-Bliley Act and Massachusetts 201 C.M.R. sections 17.00-17.04, as
applicable ) and any other legal, regulatory or SRO requirements. Each party
further agrees to cause all of its respective Representatives or any other party
to whom it may provide access to or disclose Confidential Information to
implement appropriate measures designed to meet the objectives set forth in this
paragraph. Each party agrees that if there is a breach or threatened breach of
the provisions of this Section 17, the other party may have no adequate remedy
in money or damages and accordingly shall be entitled to seek injunctive relief
and any other appropriate equitable remedies for any such breach without proof
of actual injury. Each party further agrees that it shall not oppose the
granting of such relief and that it shall not seek, and agrees to waive any
requirement for, the posting of any bond in connection therewith. Such remedies
shall not be deemed to be the exclusive remedies for any breaches of the
provisions of this Section 17 by a party or its respective representatives, and
shall be in addition to all other remedies available at law or in equity.
(d)    Upon a party’s request, the other parties shall promptly return to the
requesting party any Confidential Information (and any copies, extracts, and
summaries thereof) of which it is in possession, or, with the requesting party’s
written consent, shall promptly destroy, in a manner satisfactory to the
requesting party, such materials (and any copies, extracts, and summaries
thereof) and shall further provide the requesting party with written
confirmation of same; provided, that, each of the other parties shall be
permitted to (i) retain all or any portion of the Confidential Information, in
accordance with the confidentiality obligations specified in this Section 17, to
the extent required by applicable law or regulatory authority; and (ii) retain
or use any such Confidential Information in connection with investigating or
defending itself against allegations or claims made or threatened by regulatory
authorities under applicable securities laws if reasonably necessary; provided
that, promptly upon receiving any such demand or request and, to the extent it
may legally do so, such receiving party advises the disclosing party of such
demand or request prior to making such disclosure.
18.    Entire Agreement. This Agreement constitutes the entire agreement between
the Parties with respect to the subject matter contained in this Agreement,
including any information related to the subject matter of this Agreement
exchanged between the parties prior to the Effective Date of this Agreement, and
supersedes all previous agreements, promises, proposals, representations,
understandings and negotiations, whether written or oral, between the Parties
respecting such subject matter, and in particular (but not limited to) that
Mutual Confidentiality Agreement dated June 25, 2012 between Ameriprise and the
Company.

23

--------------------------------------------------------------------------------




19.    Amendments. This Agreement shall only be amended upon written agreement
executed by each of the parties hereto.
20.    Additional Offerings. The terms of this Agreement may be extended to
cover additional offerings of shares of the Company by the execution by the
parties hereto of an addendum identifying the shares and registration statement
relating to such additional offering. Upon execution of such addendum, the terms
“Shares”, “Offering”, “Registration Statement” and “Prospectus” set forth herein
shall be deemed to be amended as set forth in such addendum.
[signature page follows]

24

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.


GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC.
 
 
By:
/s/ Kevin A. Shields
Title:
Chief Executive Officer
 
 

GRIFFIN CAPITAL SECURITIES, INC.
 
 
By:
/s/ Kevin A. Shields
Title:
Chief Executive Officer
 
 

GRIFFIN CAPITAL ESSENTIAL ASSETADVISOR II, LLC


 
 
By:
/s/ Kevin A. Shields
Title:
Chief Executive Officer
 
 

GRIFFIN CAPITAL CORPORATION
 
 
By:
/s/ Kevin A. Shields
Title:
Chief Executive Officer
 
 



AMERIPRISE FINANCIAL SERVICES, INC.


 
 
By:
/s/ Frank A. McCarthy
Name:
Frank A. McCarthy
Title:
Senior Vice President and General Manager






25